Case 1:19-mc-00342-LPS Document 29 Filed 10/20/20 Page 1 of 25 PageID #: 244




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE


PHILLIPS PETROLEUM COMPANY
VENEZUELA LIMITED and
CONOCOPHILLIPS PETROZUATA B.V.,

                   Plaintiffs,

      v.                                  C.A. No. 19-mc-00342-LPS

PETRÓLEOS DE VENEZUELA, S.A.,
CORPOGUANIPA, S.A., and PDVSA
PETRÓLEO, S.A.,

                   Defendants.



                       EXHIBIT A TO OCTOBER 6, 2020
               LETTER TO THE HONORABLE LEONARD P. STARK


                                 PUBLIC VERSION




                                        ROSS ARONSTAM & MORITZ LLP

                                        Garrett B. Moritz (Bar No. 5646)
Of Counsel:                             Anne M. Steadman (Bar No. 6221)
                                        100 S. West Street, Suite 400
Michael S. Kim                          Wilmington, Delaware 19801
Marcus J. Green                         (302) 576-1600
KOBRE & KIM LLP                         gmoritz@ramllp.com
800 Third Avenue                        asteadman@ramllp.com
New York, New York 10022
(212) 488-1200                          Attorneys for Phillips Petroleum Company
michael.kim@kobrekim.com                Venezuela Limited and ConocoPhillips
marcus.green@kobrekim.com               Petrozuata B.V.

October 20, 2020
Case 1:19-mc-00342-LPS Document 29 Filed 10/20/20 Page 2 of 25 PageID #: 245
Case 1:19-mc-00342-LPS Document 29 Filed 10/20/20 Page 3 of 25 PageID #: 246
Case 1:19-mc-00342-LPS Document 29 Filed 10/20/20 Page 4 of 25 PageID #: 247
Case 1:19-mc-00342-LPS Document 29 Filed 10/20/20 Page 5 of 25 PageID #: 248
Case 1:19-mc-00342-LPS Document 29 Filed 10/20/20 Page 6 of 25 PageID #: 249
Case 1:19-mc-00342-LPS Document 29 Filed 10/20/20 Page 7 of 25 PageID #: 250
Case 1:19-mc-00342-LPS Document 29 Filed 10/20/20 Page 8 of 25 PageID #: 251
Case 1:19-mc-00342-LPS Document 29 Filed 10/20/20 Page 9 of 25 PageID #: 252
Case 1:19-mc-00342-LPS Document 29 Filed 10/20/20 Page 10 of 25 PageID #: 253
Case 1:19-mc-00342-LPS Document 29 Filed 10/20/20 Page 11 of 25 PageID #: 254
Case 1:19-mc-00342-LPS Document 29 Filed 10/20/20 Page 12 of 25 PageID #: 255
Case 1:19-mc-00342-LPS Document 29 Filed 10/20/20 Page 13 of 25 PageID #: 256
Case 1:19-mc-00342-LPS Document 29 Filed 10/20/20 Page 14 of 25 PageID #: 257
Case 1:19-mc-00342-LPS Document 29 Filed 10/20/20 Page 15 of 25 PageID #: 258
Case 1:19-mc-00342-LPS Document 29 Filed 10/20/20 Page 16 of 25 PageID #: 259
Case 1:19-mc-00342-LPS Document 29 Filed 10/20/20 Page 17 of 25 PageID #: 260
Case 1:19-mc-00342-LPS Document 29 Filed 10/20/20 Page 18 of 25 PageID #: 261
Case 1:19-mc-00342-LPS Document 29 Filed 10/20/20 Page 19 of 25 PageID #: 262
Case 1:19-mc-00342-LPS Document 29 Filed 10/20/20 Page 20 of 25 PageID #: 263
Case 1:19-mc-00342-LPS Document 29 Filed 10/20/20 Page 21 of 25 PageID #: 264
Case 1:19-mc-00342-LPS Document 29 Filed 10/20/20 Page 22 of 25 PageID #: 265
Case 1:19-mc-00342-LPS Document 29 Filed 10/20/20 Page 23 of 25 PageID #: 266
Case 1:19-mc-00342-LPS Document 29 Filed 10/20/20 Page 24 of 25 PageID #: 267
Case 1:19-mc-00342-LPS Document 29 Filed 10/20/20 Page 25 of 25 PageID #: 268
